i          i      i                                                            i       i     i




                                  MEMORANDUM OPINION

                                         No. 04-10-00636-CV

                                        IN RE Jerry VALDEZ

                                    Original Mandamus Proceeding1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Phylis J. Speedlin, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: September 15, 2010

PETITION FOR WRIT OF MANDAMUS DENIED

           On September 1, 2010, relator filed a petition for writ of mandamus and a motion for

emergency stay. The court has considered relator’s petition for writ of mandamus and is of the

opinion that relator is not entitled to the relief sought. Accordingly, the petition for writ of

mandamus and the motion for emergency stay are DENIED. See TEX . R. APP . P. 52.8(a).



                                                              PER CURIAM



        … This proceeding arises out of Cause No. 2008-CI-16137, styled Jerry Valdez v.
           1

Progressive County Mutual Ins. Co., pending in the 224th Judicial District Court, Bexar County,
Texas, the Honorable Gloria Saldaña presiding. However, the order complained of was signed
by the Honorable Sol Casseb, III, presiding judge of the 288th Judicial District Court, Bexar
County, Texas.